DETAILED ACTION
This office action is responsive to the amendment filed June 17, 2021. By that amendment, claims 1-7, 10-13, and 15-17 were amended. Claims 1-18 stand pending, though claims 15-18 were previously withdrawn from consideration. 
This application was abandoned on June 21, 2019, after the office issued a non-final rejection. Through various petitions and decisions, the case has been revived as of June 7, 2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding objection to claim 12 was overcome by the amendment of June 17, 2021. 
The outstanding rejections of claims 1-14 under 35 USC 112(b) have been overcome by the amendment of June 17, 2021. 
The outstanding rejection of claims 1-14 under 35 USC 102(a)(1) in view of Lins (US 2016/0175113 A1) was overcome by the amendment of June 17, 2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzman et al. (US 2014/0277165 A1) in view of O’Neill (US RE 40,796 E).
Distal and Proximal
Per the special definition of the terms “distal” and “proximal” taken in this application (p. 5 of the instant specification), the end including projections is understood to be proximal, and the end which will be grasped by a surgeon is understood to be distal. 
Rejection
Regarding claim 1, Katzman teaches a surgical system as at fig. 3 for preparing the sacroiliac (SI) joint for a fusion (abstract), comprising a sliding joint finder 41 and a working cannula 38
a) wherein the sliding joint finder 41 comprises 
i) a central axis (into/out of the page in fig. 15) with a hole that runs the length of the sliding joint finder (unlabeled, seen in fig. 15; discussed at [0056]); 
ii) a unilateral shelf (the portion above the projections in fig. 15) located on an outer surface of the sliding joint finder 41; and 
b) wherein the working cannula 38 comprises a body 60 having a central axis that runs the length of the body (two openings seen in figs. 8 and 9 are on the central axis), 
wherein the body 60 of the working cannula comprises a distal end near 68, a proximal end near 62, and a central cavity (unlabeled, seen passing through both ends) that is positioned along the central axis of the working cannula 38 and has suitable dimensions for sliding the working cannula 38 over the sliding joint finder 41 [0069]; 
wherein the working cannula 38 further comprises two protrusions 62 extending proximally.  

Katzman fails to teach the two protrusions 62 on the cannula 38 having uneven lengths.
	O’Neill teaches a device (fig. 1) for use in treating a patient’s ilium (fig. 7A). The device includes a working cannula 40 including two protruding arms 43 of uneven lengths as at fig. 2D. The cannula 40 is arranged for passing additional tools therethrough, including an obturator for passage over a guide wire 10, as in figs. 3-5.  The arms 43 are configured in order to enable to the device to straddle or grab a bone, particularly an ilium (col. 6, lines 40-41).
	It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Katzman cannula 38 to have the protrusions 62, thereof, of uneven lengths in view of the O’Neill teaching. One would have done so in order to configure the cannula for use on a patient’s ilium and to permit grabbing of the bone in which the Katzman procedure is being carried out (e.g. ilium). 
Regarding claim 2, the Katzman system further includes an implant insertion tool 44. The implant insertion tool includes an elongated body 72 and a slidable insertion ram 78 (slidable relative to the body 72 as discussed at [0055]). The body of the insertion tool includes an insertion region 76 (capable of actuating the inserter) and an insertion end (near 80) and a central cavity (receiving at least 78) that runs along a central axis of the insertion tool 44. The slidable ram 78 includes a body portion configured to be located within the central cavity of the working cannula (e.g. passed through 38 [0070]) and in slidable relation thereto (all of the components being slidably displaceable relative to one another), and the insertion region 76 and insertion end near 80 have suitable dimensions for insertion of a spacer implant 28 or 34 into the working cannula 38. [0070]
Regarding claim 3, the hole that runs through the joint finder 41 is dimensioned to slide over a wire or pin 42 [0051] and allow for removal of the pin from the surgical site through the joint finder 41 [0070]. 
Regarding claim 4, the sliding joint finder 41 has two lateral sides (into/out of the page in fig. 15) and the unilateral shelf is on only one of the lateral sides (out of the page). There is no reason that the shelf cannot be contacted to the ilium of the patient when inserted into the SI joint such that the shelf faces the ilium. 
Regarding claim 5, the working cannula 38 includes a unilateral shelf distal to the protrusions (one shelf seen clearly in fig. 8 where the protrusions 62 join the body 60). 
Regarding claim 6, there is no particular reason, as claimed, that the protrusions, as modified by O’Neill, cannot be placed into the SI joint in the claimed fashion. 
Regarding claim 7, the insertion end 80 includes a flexible tab (biased arms [0055]) which can be deformed to retain the implants 28/34 in the insertion end 80 (compare figs. 13/14). 
Regarding claims 8 and 9, the slidable insertion ram 78 is capable of pushing the implants out of the insertion end 80 and into the joint when the ram 78 moves from a retracted position (in which the arms are squeezed closed by the tube 72) and to an operative position (in which the arms are released from the tube 72 and release grasp on the implant). [0055] (compare figs. 13 and 14) The region between the arms of 80 is considered a cavity for retaining the implant. 
Regarding claim 10, the system includes one or more spacer implants 28/34. 
Regarding claim 11, the implants 28/34 may be formed of dense cancellous bone. While silent as to the source of this bone, it is considered essentially inherent that this bone must be either autograft or allograft as a source. 
Regarding claim 12, the cavity of the working cannula has substantially straight lateral walls (they extend straight along an axis).
Regarding claim 13, examiner notes that the location of the tools is not declared, and not required to be a separate tool from those already disclosed. The tips of the sliding joint finder 41 are considered to be box chisels having a proximal end and dimensions suitable for insertion into the working cannula 38. 
Regarding claim 14, examiner notes there is no structure for the lateral guide, and that the lateral guide is inferentially referred to. There is no reason that some, properly configured, lateral guide for fixation elements could not be inserted into the distal end 68 of the working cannula 38, as presently claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799